Citation Nr: 1522166	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  13-32 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Marine Corps from October 2008 to November 2008 and January 2009 to May 2010.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina.  The Roanoke, Virginia RO certified the case to the Board on appeal.

The Veteran was initially scheduled for a hearing before a Decision Review Officer (DRO) in May 2013.  In the same month, the Veteran withdrew his previously submitted hearing request.  The Veteran requested another hearing in November 2013.  In May 2014, he testified before the undersigned Veterans Law Judge at a Board hearing held in Washington, DC.  A transcript of that proceeding is associated with the Virtual VA folder.  During the hearing, the Veteran submitted additional evidence in the form of personnel records dated from June to October 2009.  In submitting this evidence, the Veteran included a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304.

The March 2011 rating decision also granted increased evaluations for lumbar strain, right hand strain, left hand strain, right knee strain, left knee strain, left hamstring strain, right ankle strain, left ankle strain, and dermatitis of the groin.  The Veteran filed a timely notice of disagreement (NOD) for all issues in June 2011.  The RO then furnished a statement of the case (SOC) in September 2013.  The Veteran filed a substantive appeal, VA Form 9, in November 2013.  However, he only perfected his appeal with regard to the issue listed on the title page.  As a result, the other nine issues relating to increased evaluations are not before the Board at this time.

In addition to the paper claims file, the Veteran's Virtual VA and Veterans Benefit Management System (VBMS) paperless claims file were reviewed for this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.
REMAND

It is necessary for the Board to remand the Veteran's claim for service connection for obstructive sleep apnea to obtain an adequate medical opinion.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The AOJ obtained a medical opinion to determine the etiology of his obstructive sleep apnea in September 2013.  The examiner opined that it was less likely than not that the claimed obstructive sleep apnea was caused by or incurred in military service.  However, the examiner provided no rationale for this opinion.  Thus, the Board finds that the September 2013 medical opinion is inadequate and a remand is required to obtain an addendum opinion with a complete rationale.

In light of the remand, the RO should confirm if there are any outstanding VA treatment records relevant to the Veteran's claim.  Dunn v. West, 11 Vet. App 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all relevant records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  After the preceding development is completed, return the claims file to the examiner that provided the September 2013 VA medical opinion or, if unavailable, to another qualified examiner, for the purposes of obtaining a medical opinion as to the etiology of the Veteran's obstructive sleep apnea.

The claims file must be made available to the examiner.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  A clear explanation for all opinions based on specific facts for the case as well as relevant medical principles is needed.  If the examiner finds that an examination is necessary in order to provide the necessary information and opinions, one must be provided.
The Veteran is competent to attest to observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner must provide an opinion as to whether it is at least as likely as not (a 50% or greater probability) that the Veteran's current obstructive sleep apnea manifested in service or is otherwise causally or etiologically related to his military service, including any symptoms therein.  If the examiner determines that it is less likely than not related to service, the examiner should explain such a conclusion.

The examiner also must address the following:  1) the Veteran's lay assertions of continuous symptomatology both during and after service; 2) personnel records from 2009 documenting that the Veteran fell asleep during his duty and had unexcused absences as a result of failing to wake up on time; 3) the January 2010 Report of Medical History in which the Veteran reported frequent trouble sleeping and the examiner noted that he had a family history of sleep apnea; 4) the April 2010 service treatment record noting that the Veteran complained of insomnia, nighttime wakening, and daytime drowsiness; 5) the April 2010 service treatment record's additional notation that the Veteran had symptoms that were suggestive of obstructive sleep apnea and that he was witnessed experiencing problems with driving secondary to excessive daytime somnolence (EDS); 6) the Veteran's report that his roommate complained about his snoring  as noted in an April 2010 service treatment record; 7) the May 2010 Walter Reed Army Medical Center sleep study's interpretation that there was no evidence of obstructive sleep apnea; and 8) the March 2013 sleep study from Watermark Medical that interpreted its findings as consistent with mild obstructive sleep apnea. 

3.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

